Title: From John Adams to Elbridge Gerry, 18 June 1775
From: Adams, John
To: Gerry, Elbridge


     
      Philadelphia, 18 June, 1775
      Dear Sir
     
     I have at last obtained liberty, by a vote of Congress, to acquaint my friends with a few of the things that have been done.
     The Congress have voted, or rather a committee of the whole house have unanimously agreed, that the sum of two million dollars be issued in bills of credit, for the redemption of which, in a certain number of years, twelve colonies have unanimously pledged themselves.
     The Congress has likewise resolved that fifteen thousand men shall be supported at the expense of the continent; ten thousand at Massachusetts, and five thousand at New York; and that ten companies of riflemen be sent immediately; six from Pennsylvania, two from Maryland, and two from Virginia, consisting of sixty-eight privates in each company, to join our army at Boston. These are said to be all exquisite marksmen, and by means of the excellence of their firelocks, as well as their skill in the use of them, to send sure destruction to great distances.
     General Washington is chosen commander-in-chief, General Ward the first major-general, and General Lee the second, (the last has not yet accepted,) and Major Gates adjutant-general. Lee and Gates are experienced officers. We have proceeded no further as yet.
     I have never, in all my lifetime, suffered more anxiety than in the conduct of this business. The choice of officers, and their pay, have given me great distress. Lee and Gates are officers of such great experience and confessed abilities, that I thought their advice, in a council of officers, might be of great advantage to us; but the natural prejudices, and virtuous attachment of our countrymen to their own officers, made me apprehensive of difficulties. But considering the earnest desire of General Washington to have the assistance of these officers, the extreme attachment of many of our best friends in the southern colonies to them, the reputation they would give to our arms in Europe, and especially with the ministerial generals and army in Boston, as well as the real American merit of them both, I could not withhold my vote from either.
     The pay which has been voted to all the officers, which the Continental Congress intends to choose, is so large, that I fear our people will think it extravagant, and be uneasy. Mr. Adams, Mr. Paine, and myself, used our utmost endeavors to reduce it, but in vain.
     Those ideas of equality, which are so agreeable to us natives of New England, are very disagreeable to many gentlemen in the other colonies. They had a great opinion of the high importance of a continental general, and were determined to place him in an elevated point of light. They think the Massachusetts establishment too high for the privates, and too low for the officers, and they would have their own way.
     I hope the utmost politeness and respect will be shown to these officers on their arrival. The whole army, I think, should be drawn up upon the occasion, and all the pride, pomp, and circumstance of glorious war displayed;—no powder burned, however.
     There is something charming to me in the conduct of Washington. A gentleman of one of the first fortunes upon the continent, leaving his delicious retirement, his family and friends, sacrificing his ease, and hazarding all in the cause of his country! His views are noble and disinterested. He declared, when he accepted the mighty trust, that he would lay before us an exact account of his expenses, and not accept a shilling for pay. The express waits.
    